Citation Nr: 1401581	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-13 535	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include on the basis of exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge, Bronze Star Medal, Air Medal, and Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a skin disease.

The Veteran testified before an Acting Veterans Law Judge at a February 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  Concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the Board notes that the Acting Veterans Law Judge fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In June 2009, the Board remanded this matter for further development.

In April 2012, the Board sent the Veteran a letter informing him that the Acting Veterans Law Judge who conducted the February 2009 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  He responded that he wanted a new Board hearing.  The matter was therefore remanded in May 2012 in order to schedule the requested hearing.  Later in May 2012, VA received notice from the Veteran that he did not wish to appear at a hearing before the Board and that the Board should consider his case of the evidence of record.  As such, the request for additional hearing has been withdrawn.  38 C.F.R. § 20.704.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDINGS OF FACT

A skin disorder, to include tinea pedis and fatty lipoma, has not been shown to have had its onset in service, or otherwise be the result of active military service, including exposure to herbicides.
 

CONCLUSION OF LAW

The criteria for an award of service connection for a skin disorder, to include tinea pedis and fatty lipoma, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a November 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in September 2009, which is fully adequate to decide the claim.  In this regard, the Board notes that the examiner reviewed the Veteran claims file, examined the Veteran, and offered opinions based on the Veteran's medical records and medical history.  

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  This provision applies only to chronic diseases listed in 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Additionally, service connection is presumed in the case of a Veteran who is exposed to herbicides in service, and subsequently develops certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  38 U.S.C.A. § 1116(f).  The listed diseases are: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); ischemic heart disease, Parkinson's disease, and B cell leukemia.  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  .  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007);Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Libertine v. Brown, 9 Vet. App. 521 (1996); cf. Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that the presumption extended to reports of the in-service consequences of an in-service combat injury).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he is entitled to service connection for a skin disorder, described as recurring skin rashes that affect various parts of his body, as he believes that this condition arose as a result of his active service.  In particular, the Veteran believes that his skin condition developed as a result of exposure to Agent Orange while serving in Vietnam.

The Veteran's service treatment records contain a few references to problems regarding his skin.  In August 1969, it was noted that the Veteran had a small lesion on his penis, and in October 1970 a sebaceous cyst on the penile skin was indicated.  In June 1968, it was recorded that the Veteran had an infected elbow.  However, there were no abnormalities listed with regard to the skin on the Veteran's February 1971 separation examination report.

With respect to post-service medical evidence, VA outpatient treatment records reveal that the Veteran was treated for tinea pedis in 2008.

During his February 2009 Board hearing, the Veteran indicated that he was treated for a skin disorder while in service and was given surgical soap to treat the condition.  He further claimed that, after service in 1972, a private physician also prescribed surgical soap.  The Veteran noted that his skin condition recurs if he does not use the correct soap.  This condition manifests in spots appearing on various places on his body.  The Veteran's wife testified that the Veteran has had a recurring skin condition since 1971, which has been treated with surgical soap and cream.  In this regard, the Board notes that the Veteran's spouse testified that she had been married to the Veteran since April 1971, approximately one month after service discharge.  The Veteran also testified that his wife worked at a hospital as a nurse's assistant.  

Thus, the record establishes that the Veteran was treated for a skin disorder while in service and after service.  Because of the Veteran's continuing complaints of intermittently recurring skin rashes following his return from Vietnam, the Board remanded this matter in June 2009, finding that an examination was warranted.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (where the claimed disorder (such as a skin rash) is cyclical or fluctuating in severity, VA must offer an examination during an active stage of the disease).  In this regard, the Board found that both the Veteran and his spouse were competent to attest to the fact that he had skin rashes and that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions and a fully stated rationale-was needed to resolve the question of whether the Veteran's skin condition is directly related to service, or to exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination dated in September 2009.  The examiner indicated that the Veteran's claims were reviewed.  The examiner noted that the Veteran was seen in service for a lesion of his penis and was prescribed use of surgical soap and bacitracin.  A urinalysis was negative.  In October 1969 the Veteran was seen for ringworm of the left forearm.  He was prescribed Desenex to be used three times daily.  The Veteran also reported that he had a skin rash in Vietnam that resolved.  

After returning home, he experienced skin rash and stated that, in 1971, he awakened with round blotches on his skin.  The Veteran reported that he has intermittent occurrence and reported scaling of his feet.  He indicated that he experiences pruritis, but no pain, fever, weight loss, and he was not found to have malignant neoplasm, urticaria, primary cutaneous vasculitis, or erythema multiforme.  After examination, the Veteran was diagnosed with tinea pedis and fatty lipoma.  The examiner reported that there was no evidence of any other skin manifestation.  With respect to the relationship to military service, the examiner stated that the current tinea pedis and fatty lipoma were less likely as not related to skin disorder experienced during active military service or the result of exposure to herbicides.  The examiner explained that there was no evidence in the medical literature that exposure to herbicides caused tinea pedis or fatty lipoma of the skin.

VA outpatient treatment records show findings related to conditions not currently at issue; although he was at one time prescribed Ketoconazole 2% cream for skin care.

Analysis

The record demonstrates a current skin disorder as the recent VA examination showed tinea pedis and fatty lipoma and the Veteran and his spouse reported current symptoms.  An in-service disease or injury is also demonstrated, as the Veteran has reported his observations of skin abnormality, and the service treatment records document treatment for skin conditions.

The only evidence relating the current skin condition to service consists of the Veteran's reports and the testimony of his wife, which imply that there may have been a continuity of symptomatology since 1971.  The identified skin conditions, however, are not among the listed chronic diseases under 38 C.F.R. § 3.309(a).  Hence, while the Veteran and his spouse have testified credibly as to their observations regarding the Veteran's skin conditions in and after military service, under Walker, supra, continuity of symptomatology cannot serve to link the current skin conditions to service.  

The VA examiner provided the only medical opinion and that opinion is against a link between the current skin conditions and service.  The examiner reviewed and considered an accurate record that included the Veteran's reports.  The opinion was definitive and supported by a rationale.  It is therefore of significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has opined that the current skin conditions are the same as those identified in service and a result of herbicide exposure.  These opinions would require medical and scientific expertise, which the Veteran is not shown to possess.  Hence, his opinions in this regard do not constitute competent evidence.  38 C.F.R. § 3.159(a) (2013).  

In addition, while the Veteran had distinguished service in combat in Vietnam and is presumed to have been exposed to herbicides, his current skin conditions are not among the diseases recognized as presumptively due to such exposure.  The provisions of 38 U.S.C.A. § 1154(b) do not provide a route to service connection, because the Veteran's claim turns on whether there is a nexus to service and not whether there was an injury or disease in service.  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include tinea pedis and fatty lipoma, is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


